Citation Nr: 1641140	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-27 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for disability manifested by elevated prostate specific antigen (PSA).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from July 1967 to March 1969 with service in the Republic of Vietnam in 1968 (exact dates unknown).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared and testified at a Board hearing held before the undersigned Veterans Law Judge in October 2014.  A copy of the transcript of this hearing has been associated with the claims file.  

The Board notes that the Veteran also has an appeal pending before the Board for service connection for a heart condition.  However, he is awaiting a hearing before the Board on that appeal.  Consequently, that appeal is not ready for adjudication at this time and will be the subject of a separate decision at a later date.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran's appeal was previously before the Board in June 2015 at which time the Board issued a decision denying service connection for colon cancer, anemia, a disability manifested by an elevated white blood count and a disability manifested by elevanted PSA.  The Board also remanded the Veteran's claims for service connection for bilateral hearing loss and tinnitus for further development.  

Thereafter, the Veteran appealed the Boad's June 2015 decision to the Court of Appeals for Veterans Claims (Court).  In May 2016, pursuant to a Joint Motion for Partial Remand, the Court vacated that part of the Board's May 2015 decision that denied service connection for colon cancer, anemia and a disability manifested by elevated PSA and remanded those issued to the Board for action consistent with the termism of the joint motion.  The parties agreed in the Joint Motion for Partial Remand that the issue for service connection for a disability manifested by an elevated white blood count should be considered abonadoned and the appeal dismissed.  

In the Joint Motion for Partial Remand, the parties agreed that remand was warranted because there appears to be outstanding VA medical records that may be relevant to the Veteran's claims of service connection for colon cancer and a disability manifested by elevated PSA.  The parties note that, in conjunction with seeking a postponement of his Board hearing, the Veteran submitted statements in May and June of 2014 indicating he had upcoming appointments for tests and with his oncologist.  However, the last VA medical records in the record were from June 2013.  However, the Board did not reference VA medical records when discussing whether the duty to assist was satisfied.  Thus, the parties agreed that the duty to assist was not satisfied and remand was warranted.  As for the claim for service connection for anemia, the parties agreed that this claim is inextricably intertwined with the claim for service connection for colon cancer as the record reveals that a physician has opined that the Veteran's anemia is "probably related to colon cancer[.]"  Consequently, the parties agreed that this claim must also be remanded with the claim for service connection for colon cancer as the outcome of that claim may determine the outcome of this claim.

In addition, as mentioned, the Board also remanded the claims for service connection for bilateral hearing loss and tinnitus in the June 2015 decision.  In November 2015 the AOJ issued a Supplemental Statement of the Case and in March 2016 a VA 8 was completed recertifying those issued to the Board.  Consequently, the Board finds that those claims have been certified as complete for Board consideration and the Board has jurisdiction over those issues again at this time.  They have, therefore, been combined back with the original three issues remanded from the Court.

At this time, however, the Board finds that remand of all issues is warranted.  In order to comply with the Joint Motion for Partial Remand, remand of the issues of service connection for colon cancer, anemia and a disability manifested by elevated PSA is warranted to associate with the claims file the Veteran's VA treatment records since June 2013.  Although the November 2015 Supplemental Statement of the Case states that the Veteran's VA treatment records from the Salisbury VA Medical Center from July 2009 to November 2015 were associated with the claims file and reviewed, the Board can only find VA treatment records through June 2013.  It cannot find that the those treatment records were updated on remand as indicated in the Supplemental Statement of the Case.  Consequently, remand of the claims for service connection for bilateral hearing loss and tinnitus is also warranted as well as the record upon which the AOJ decided the claim is not complete.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file his VA treatment records from the VA Medical Center in Salisbury, North Carolina since June 2013.

2.  Thereafter, readjudicate the Veteran's claims.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




